PCIJ_AB_43_PolishWarVessels_LNC_NA_1931-12-11_ANX_01_NA_NA_FR.txt. 162

ANNEXE
I. — DOCUMENTS TRANSMIS PAR LE SECRÉTARIAT DE LA SOCIÉTÉ DES NATIONS :
1. — Procès-verbal de la séance du Conseil de la Société des Nations du
19 septembre 1931. .
2. — Rapport spécial du Haut-Commissaire (15 août 1931), et rapport

supplémentaire (20 août 1931).
Appendice I: Gesetzblait de Dantzig (n° 32, 2 juillet 1931).
Appendice II: Lettre du président du Sénat de Dantzig au Haut-Com-
missaire (3 juillet 1937).
Sous-appendice : Extrait des Danziger Neueste Nachrichten (2 juillet 1931).

Appendice III: Gesetzblatt de Dantzig (n° 33, 3 juillet 1931).

Appendice IV: Rapport de la Ville libre sur le développement des
relations dantziko-polonaises (14 août 1931).

Sous-appendice : Gdynia contre Dantzig.

‘Appendice V: Lettre du Sénat de Dantzig au Haut-Commissaire
(2 juillet 1931). ;

Appendice VI: Lettre du représentant de la: Pologne au Haut-Commis-
saire (8 août 1931).

3. — Extraits du Gesetzblatt für die Freie Stadt Danzig:

I. Evmdchtigungsgesetz du 30 juin 1931.
_ Gesetz zur Sicherung der ôffentlichen Ordnung du 30 juin 1931.
Il. Rechisvercrdnung betveffend Anderung des Vereins-Gesetzes (30 juin
1931).
Rechtsverovdnung über Waffen (30 juin 1931).
Rechisverordnung betreffend Anderung des § 6 Satz 2 des Gesetzes
zum Schutz der persünlichen Freiheit vom 12. February 1850
(30 juin 1931).
Rechisverordnung betreffend Fragen einheitlicher Kleidung durch
Mitglieder ausländischer politischer Organisationen (30 juin 1931).

4. — Lettre du Gouvernement polonais au Haut-Commissaire (1€ septem-
bre 1931).
II. — DOCUMENTATION PERTINENTE JOINTE AUX DEUX EXPOSES DE LA
VILLE LIBRE:
5. — Extrait de la Réponse des Principales Puissances alliées et associées
aux Remarques allemandes sur les Conditions de paix (16 juin 1919).
6. — Extrait de la lettre d’envoi & la Réponse ci-dessus, signée par

M. Clemenceau comme président de la Conférence de la Paix (16 juin 1919).
7. — Dispositions du Traité de Versailles relatives à la Ville libre.

8. — Extraits des textes en projet de la Convention de Paris, soumis
par le Gouvernement polonais à la Conférence des Ambassadeurs.

9. — Convention de Paris (9 novembre 1920).
Io. — Rapport du vicomte Ishii au Conseil S. d. N. (17 novembre 1920).
11. — P.-V. de la séance du Conseil S. d. N. et résolution du Conseil du

I7 novembre 1920.

1z. — Article 5 de la Constitution de la Ville libre.

13. — Rapport de la Commission permanente consultative pour les ques-
tions militaires, navales et aériennes (1@r décembre 1920).

38
163 NAVIRES DE GUERRE POLONAIS A DANTZIG
14. — P.-V. de la séance du Conseil S. d. N. et résolution du 12 décembre 1920.
15. — Rapports du vicomte Ishii sur la défense de la Ville libre et sur

la garantie du droit de la Pologne au libre accès à la mer par Dantzig
(22 juin 1921), et note de la délégation française (même date).

16. — P.-V. de la séance du Conseil S. d. N. et résolution du 22 juin
1921.

17. — Décision du Haut-Commissaire (15 août 1921).

18. — Rapport du Haut-Commissaire (10 septembre 1921).

19. — Rapport du vicomte Ishii (16 septembre 1921).

20. — P.-V. de la séance du Conseil S. d. N. et résolution du 16 septem-
bre rg21.

21. — Rapport de la Sous-Commission navale (24 septembre 1921).

22. — Accord provisoire visant des emplacements pour les navires de
guerre polonais à Dantzig (8 octobre 1921).

23. — Rapport du Haut-Commissaire (7 décembre 1921).

24. — Rapport du vicomte Ishii (12 janvier 1922) et résolution du
Conseil S. d. N.

25. — P.-V. de la séance du Conseil S. d. N. du 12 janvier 1922.

26. — Décision du Haut-Commissaire (6 décembre 1921).

27. — P.-V. de la séance du Conseil S. d. N. du 8 septembre 1927.
28. — Idem, 8 décembre 1927.

29. — Idem, 8 septembre 1928.

30. — Mémorandum du Haut-Commissaire sur la défense de la Ville libre
(25 janvier 1921).

31. — Résolution de la, Conférence des Ambassadeurs (7 mai 1920).

32. — Lettre du président de la Conférence des Ambassadeurs au Secré”

taire général S. d. N. (20 octobre 1920).

33. — Accord provisoire visant Vaccés et le stationnement des navires de
guerre polonais dans le port de Dantzig (19 septembre 1931), avec lettre
@envoi du Haut-Commissaire. |

34. — Carte schématique de Dantzig et environs.

ITI. — Documents DÉPOSÉS PAR LES PARTIES LORS DES AUDIENCES:
Documents déposés par l'agent du Gouvernement dantzikois :

35. — Lettre du Sénat de Dantzig au représentant diplomatique de la
Pologne à Dantzig (20 mai 1927).

36. — Lettre du représentant diplomatique de la Pologne à Dantzig au
Sénat de Dantzig (4 juillet 1927).

37. — Lettre du Sénat de} Dantzig au représentant diplomatique de la
Pologne à Dantzig (4 août 1928).

38. — Lettre du représentant diplomatique de la Pologne à Dantzig au
Sénat de Dantzig (4 août 1928).

39. — Lettre du Sénat de Dantzig au représentant diplomatique de la
Pologne à Dantzig (31 mars 1931). ~

40. — Lettre du représentant diplomatique de la Pologne à Dantzig au
Sénat de Dantzig (22 mai 1931).

41. — Lettre du Sénat de Dantzig au représentant diplomatique de la
Pologne à Dantzig (29 juin 1931).
Ul

39
164 NAVIRES DE GUERRE POLONAIS À DANTZIG

42. — Idem (16 août 1931).
43. — Idem (16 septembre 1931}.

Documents déposés par l'agent du Gouvernement polonais :

44. — Lettre du Sénat de Dantzig au président du Conseil S..d. N.
(2 août 1927). ,

45. — Mémoire du président du Sénat de la Ville libre sur l’établisse-
ment d’un « port d'attache » à Dantzig (20 septembre 1922).

46. — Note du président du Sénat de la Ville libre au Haut-Commissaire
S. d. N. à Dantzig (10 novembre 1927).

© 47. — Lettre du Haut-Commissaire S.d.N. à Dantzig au Secrétaire
général S. d. N. (15 novembre 1927). ;

48. — Idem (5 mai 1921).

49. — Lettre du président de la Conférence des Ambassadeurs au président
de la délégation polonaise (20 octobre 1920}.

50. — Lettre de la délégation polonaise auprés de Ja S.d.N. au président
du Conseil S. d. N. (5 mars 1921).

51. — Lettre du Sénat de Dantzig au représentant diplomatique de la
Pologne à Dantzig (14 août 1931).

Annexe au n° 51: Bedingungen für das Anlaufen und den Aufenthalt
von polnischen Kriegsschiffen im Danziger Hafen (8 octobre 1921).

46
